DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popov (Foreign Patent Document No.: DE 102005047771 A1).
For claim 1, Popov discloses the claimed invention comprising: a rotor body (reference numeral 10, figures 1, 5) rotatably mounted adjacent the stator (reference numeral 28, see figure 5), the rotor body including a stack of rotor laminates (reference numeral 10, see figures 3a, 3b), wherein each of the rotor laminates includes circumferentially spaced poles (i.e. slots "m" and "a" constitute one pole, slots "b" and "c" constitute another pole, see figure 3a, etc.) each defined by a plurality of slots in the rotor laminate (see figures 3a, 3b), wherein slots of a first pole of each of the rotor laminates include a first structural arrangement (i.e. one pole has an outer bridge portion 16 on an outer radial portion of slot "a", see figure 3a) and slots of a second pole of each of the rotor laminates include a second structural arrangement (i.e. another pole has an open end on the outer radial portion of slot "c", see figure 3a) distinct from the first structural arrangement (see figures 3a, 3b), and wherein a first rotor laminate in the stack of rotor laminates (i.e. laminate 10 in figure 3a) is rotated with respect to a second rotor laminate (i.e. laminate 10 in figure 3b) to thereby align the first pole of the first rotor laminate with the second pole of the second rotor laminate such that a bulk structural material within a slot of the second pole of the second rotor laminate contacts an axial face of the first rotor laminate (see translation of Popov, Description, paragraph [0040]).  
For claim 15, Popov discloses the claimed invention comprising: providing a plurality of rotor laminates (reference numeral 10, see figures 3a, 3b), each of the rotor laminates including circumferentially spaced poles (i.e. slots "m" and "a" constitute one pole, slots "b" and "c" constitute another pole, see figure 3a, etc.) each defined by a plurality of slots in the rotor laminate (see figures 3a, 3b), wherein slots of a first pole of each of the rotor laminates include a first structural arrangement (i.e. one pole has an outer bridge portion 16 on an outer radial portion of slot "a", see figure 3a) and slots of a second pole of each of the rotor laminates include a second structural arrangement (i.e. another pole has an open end on the outer radial portion of slot "c", see figure 3a) distinct from the first structural arrangement (see figures 3a, 3b); and stacking the plurality of rotor laminates to define a rotor body of the rotor assembly (see figures 3a, 3b, 5), wherein a first rotor laminate in the stack of rotor laminates (i.e. laminate 10 in figure 3a) is rotated with respect to a second rotor laminate (i.e. laminate 10 in figure 3b) to thereby align the first pole of the first rotor laminate with the second pole the second rotor such that a bulk structural material within a slot of the second pole of the second rotor laminate contacts an axial face of the first rotor laminate (see translation of Popov, Description, paragraph [0040]).  
For claims 7 and 18, Popov discloses each of the rotor laminates including a total number N of the poles (i.e. N equals six as the laminate has six poles, see figures 3a, 3b), where N=2xn and n is a positive integer (i.e. n equals three for Popov), and wherein the first rotor laminate is rotated a predefined angular offset θrot_off with respect to the second rotor laminate, wherein θrot_off = 360/(2xn) (i.e. the laminate would be rotated 60 degrees = 360/6, see figures 3a, 3b, and translation of Popov, Description, paragraph [0040]).  
For claims 9 and 20, Popov discloses each of the rotor laminates including a circular metallic disk (see translation of Popov, Description, paragraphs [0038-0039]), and wherein the circular metallic disks are laminated together in abutting face-to-face relation to form the stack of rotor laminates (see translation of Popov, Description, paragraphs [0038-0039]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov as applied to claims 1 and 15 above, and further in view of Kolehmainen (US Patent No.: 9941756).
For claims 2 and 16, Popov discloses the claimed invention except for the first structural arrangement including a structural web extending radially through the slots of the first pole of each of the rotor laminates, and wherein the second structural arrangement lacks the structural web extending radially through the slots of the second pole.  Kolehmainen discloses a structural web (reference numerals BR21', BR22') extending radially through the slots of the first pole (i.e. reference numeral FG2', see figures 2, 3), and a second pole (i.e. reference numeral FG1') that does not have the structural web (see figures 2, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structural web as disclosed by Kolehmainen for the first structural arrangement of Popov for predictably providing desirable configuration for facilitating reinforcement of rotor components.  
For claim 4, Popov in view of Kolehmainen disclose the claimed invention except for the first rotor laminate being rotated with respect to the second rotor laminate such that the first pole of the first rotor laminate with the structural web axially aligns with the second pole the second rotor laminate without the structural web, and the first pole of the second rotor laminate with the structural web axially aligns with the second pole of the first rotor laminate without the structural web.  Kolehmainen further discloses the first pole with the structural web (reference numerals BR21', BR22') axially aligning with the second pole without the structural web (see figure 3), and the first pole of the second rotor laminate with the structural web axially aligning with the second pole of the first rotor laminate without the structural web (see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first pole with the structural web aligned axially with the second pole without the structural web as disclosed by Kolehmainen for the first and second rotor laminates of Popov in view of Kolehmainen for predictably providing desirable configuration for facilitating reinforcement of rotor components.  
For claim 5, Popov in view of Kolehmainen disclose the claimed invention except for the structural web extending radially through central regions of the slots of the first pole.  Kolehmainen further discloses the structural web (reference numerals BR21', BR22') extending radially through central regions of the slots of the first pole (see figures 2, 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structural web extending radially through central regions as disclosed by Kolehmainen for the first pole of Popov in view of Kolehmainen for predictably providing desirable configuration for facilitating reinforcement of rotor components.  
For claim 6, Popov in view of Kolehmainen disclose the claimed invention except for the structural web being integrally formed with the rotor laminate to define a single-piece, unitary structure.  Kolehmainen further disclose the structural web (reference numerals BR21', BR22') being integrally formed with the rotor laminate to define a single-piece, unitary structure (see figures 2, 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structural web integrally formed with the rotor laminate as disclosed by Kolehmainen for the laminate of Popov in view of Kolehmainen for predictably providing desirable configuration for facilitating reinforcement of rotor components.  

Claim(s) 8, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov as applied to claims 1 and 15 above, and further in view of Brahmavar et al. (US Patent Application Pub. No.: US 2014/0103768 A1).
For claim 8, Popov discloses each of the poles of the rotor laminates being defined by one or more laminate magnet slots (i.e. slots "m", "a", "b", "c", see figure 3a) radially spaced from one or more laminate insert slots (i.e. slots 24, figure 3a), each of the laminate magnet slots being configured to support therein a magnet (reference numeral 26, see figure 4).  Popov however does not specifically disclose each of the laminate insert slots being configured to support therein a polymeric insert.  Having polymeric material inserted in a rotor component is a known skill as exhibited by Brahmavar et al. (see paragraph [0055]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymeric material as disclosed by Brahmavar et al. for the laminate insert slots of Popov for predictably providing desirable configuration for facilitating reinforcement of rotor components.  
For claim 13, Popov discloses the claimed invention except for the rotor body including a plurality of permanent magnets and a plurality of epoxy polymer inserts.  Brahmavar et al. disclose the rotor body (reference numeral 36) including a plurality of permanent magnets (reference numeral 56) and a plurality of epoxy polymer inserts (see paragraph [0055], and figures 1, 2, 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the permanent magnets and polymer as disclosed by Brahmavar et al. for the rotor body of Popov for predictably providing desirable configuration for facilitating reinforcement of rotor components.  
For claim 19, Popov discloses the claimed invention except for inserting a plurality of permanent magnets and a plurality of epoxy polymer inserts into the rotor body.  Brahmavar et al. disclose the rotor body (reference numeral 36) including a plurality of permanent magnets (reference numeral 56) and a plurality of epoxy polymer inserts (see paragraph [0055], and figures 1, 2, 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the permanent magnets and polymer as disclosed by Brahmavar et al. into the rotor body of Popov for predictably providing desirable configuration for facilitating reinforcement of rotor components.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov as applied to claim 1 above, and further in view of Buskirk et al. (US Patent No.: 9088189).
For claim 10, Popov discloses the claimed invention except for the first structural arrangement including a series of the slots having a first radial position with respect to a rotational axis of the rotor, and the second structural arrangement including a series of second laminate insert slots having a second radial position distinct from the first radial position with respect to the rotational axis of the rotor axis, and wherein each of the first laminate insert slots is axially aligned with a respective one of the second laminate insert slots.  Buskirk et al. disclose a first slot (reference numeral 34) having a first radial position (see figure 3) and a second slot (reference numeral 32) having a second radial position different from the first radial position (see figure 3), and the first slot and the second slot being axially aligned (slot 32 is directly contacting the outer periphery of the laminate 24 while the slot 34 is not directly contacting the outer periphery in figure 3, therefore the first radial position is distinct from the second radial position, see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first radial position for the first structural arrangement and the second radial position for the second structural arrangement as disclosed by Buskirk et al. for the rotor of Popov for predictably providing desirable configuration for facilitating reinforcement of rotor components.  

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov as applied to claim 1 above, and further in view of Fröhlich et al. (US Patent Application Pub. No.: US 2020/0177038 A1).
For claim 11, Popov discloses the claimed invention except for the first structural arrangement including a series of the slots having a first slot size, and the second structural arrangement includes a series of the slots having a second slot size larger than the first slot size, and wherein each of the first insert slots is axially aligned with a respective one of the second insert slots.  Fröhlich et al. disclose different slot sizes being axially aligned with each other (reference numeral 20, see figure 16), which can constitute a first structural arrangement having first slots with a first slot size, the second structural arrangement having second slots with a second slot size larger than the first slot size, and the first and second slots being axially aligned with one another.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first slots with the first slot size and second slots having a second slot size larger than the first slot size as disclosed by Fröhlich et al. for the first and second structural arrangements of Popov for predictably providing desirable configuration for facilitating reinforcement of rotor components.  
For claim 12, Popov discloses the claimed invention except for the first structural arrangement including a plurality of radially protruding projections and/or a plurality of radially recessed indentations.  Fröhlich et al. disclose a plurality of radially recessed indentations (reference numeral 48, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radially recessed indentations as disclosed by Fröhlich et al. for the first structural arrangement of Popov for predictably providing desirable configuration for facilitating reinforcement of rotor components.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov (Foreign Patent Document No.: DE 102005047771 A1) in view of Brahmavar et al. (US Patent Application Pub. No.: US 2014/0103768 A1) and Kolehmainen (US Patent No.: 9941756).
For claim 14, Popov discloses the claimed invention comprising: an annular stator (reference numeral 28, see figure 5) with a hollow core and defining multiple stator winding slots (in which windings 30 are provided, see figure 5); a plurality of electrically conductive windings (reference numeral 30) disposed in the stator winding slots (figure 5); a cylindrical rotor (reference numeral 10, figures 1, 5) rotatably mounted inside the hollow core of the stator (see figure 5), the rotor including a stack of rotor laminates (reference numeral 10, see figures 3a, 3b) each including multiple circumferentially spaced poles (i.e. slots "m" and "a" constitute one pole, slots "b" and "c" constitute another pole, see figure 3a, etc.), each of the poles defined by a laminate magnet slot (i.e. slots "m", "a", "b", "c", see figure 3a, etc.) spaced from a laminate insert slot (reference numeral 24, figures 3a, 3b), the laminate magnet slots of the rotor laminates cooperatively defining multiple rotor magnet slots of the rotor (see figures 3a, 3b), and the laminate insert slots (reference numeral 24) of the rotor laminates cooperatively defining multiple rotor insert slots of the rotor (see figures 3a, 3b); a plurality of permanent magnets (reference numeral 26, figure 4) mounted inside the rotor magnet slots (see figure 4).  Popov however does not specifically disclose a plurality of non-magnetic polymeric inserts mounted inside the rotor insert slots, wherein a first pole of the poles of each of the rotor laminates includes a structural web extending radially through the laminate magnet slot and the laminate insert slot of the first pole, and a second pole of the poles of each of the rotor laminates lacks the radially extending structural web, and wherein a first rotor laminate in the stack of rotor laminates is rotated with respect to a second rotor laminate such that the first pole of the first rotor laminate with the structural web axially aligns with the second pole the second rotor laminate without the structural web, and the first pole of the second rotor laminate with the structural web axially aligns with the second pole of the first rotor laminate without the structural web.  
Having polymeric material inserted in a rotor component is a known skill as exhibited by Brahmavar et al. (see paragraph [0055]), and when applied to the rotor insert slots of Popov this would disclose a plurality of non-magnetic polymeric inserts mounted inside the rotor insert slots.  Kolehmainen discloses a first pole (i.e. reference numeral FG2', see figure 2) of the poles of each of the rotor laminates including a structural web (reference numerals BR21', BR22') extending radially through the laminate magnet slot and the laminate insert slot of the first pole (see figures 2, 3), and a second pole (i.e. reference numeral FG1', see figure 2) of the poles of each of the rotor laminates lacks the radially extending structural web (see figure 2), and wherein a first rotor laminate in the stack of rotor laminates is rotated with respect to a second rotor laminate such that the first pole of the first rotor laminate with the structural web (reference numerals BR21', BR22') axially aligns with the second pole the second rotor laminate without the structural web (see figure 3), and the first pole of the second rotor laminate with the structural web axially aligns with the second pole of the first rotor laminate without the structural web (see figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymeric material as disclosed by Brahmavar et al. for the rotor insert slots of Popov, and also to have the structural web as disclosed by Kolehmainen for the first pole of Popov, for predictably providing desirable configuration for facilitating reinforcement of rotor components.  

Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features reciting that only the first pole of each of the rotor laminates includes the structural web, and wherein all remaining ones of the poles of each of the rotor laminates, including the second pole, lacks the structural web as recited in claims 3 and 17.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor slot configurations: US 10476328 B2 (Mazza; Lorenzo et al.), US 9577481 B2 (Kolehmainen; Jere), US 9041261 B2 (Yamamoto; Yoshihisa et al.), US 6674205 B2 (Biais; Francois J. et al.), US 6384507 B1 (Lee; Dai Gil et al.), US 4570333 A (Jones; Donald W.), US 20180351424 A1 (Mazza; Lorenzo et al.), US 20140252903 A1 (Rahman; Khwaja M. et al.), US 20140117791 A1 (Fiseni; Alexander Felix et al.), US 20130241339 A1 (Buskirk; Eric S. et al.), US 20090224624 A1 (KUMAR; AJITH KUTTANNAIR et al.), US 20080272667 A1 (Ionel; Dan M. et al.), US 20070278883 A1 (Marcenaro; Piero et al.), CN 103795168 B (BRAMAVA, S M), CN 107659012 A (ZHANG, LEI et al.), CN 103779995 B (BRAMAVA, S M et al.), DE 102014019217 A1 (SCHULZE TORBEN et al.), EP 2451049 A1 (MATHOY ARNO), EP 1100186 A2 (LEE DAI GIL et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834